DICE, Judge.
Appellant stands charged by indictment of rape by force, and brings this appeal from an order of the district judge refusing to grant him bail.
*603At the hearing, the prosecutrix, a sixty-eight-year-old widow whose husband had died just three days before the offense was committed, testified that she lived alone and that on the Sunday night in question a man entered her home and committed an assault and rape upon her. She related that in the assault the man produced a knife, held it to her back, and threatened to stab it through her; that he “drug her from one room to another”, ripped off her clothes, and had intercourse with her more than once.
It was shown that, following his arrest, appellant made a written statement to the officers in which he confessed his guilt of the offense.
In keeping with the rule followed by this court in cases of this character, we refrain from a further discussion or comment upon the evidence but express the conclusion that the trial judge did not abuse his discretion in denying bail.
The judgment of the trial court refusing bail is affirmed.
Opinion approved by the Court.